Court of Appeals
of the State of Georgia


                                        ATLANTA,____________________
                                                 September 25, 2017


The Court of Appeals hereby passes the following order:

A18A0010. LAMAR JOHNSON v. SUSAN GRIFFIN.


      On April 10, 2017, prisoner Lamar Johnson filed a notice of appeal indicating
he was appealing from a March 30, 2017 trial court order. However, the record on
appeal only contains one order: a November 11, 2016 order denying Johnson’s
petition for a writ of mandamus. In addition, the Clerk of the Superior Court of
Lowndes County has informed this Court that no order in this case was entered on
March 30, 2017. We lack jurisdiction for two reasons.
      First, while judgments and orders granting or refusing to grant mandamus are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489
(480 SE2d 24) (1997).
      Second, the appeal is untimely. A notice of appeal must be filed within 30 days
after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction upon this
Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704)
(1997). Here, Johnson filed his notice of appeal 150 days after the trial court’s order
was entered. Accordingly, the appeal is hereby DISMISSED.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/25/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.